DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 14, 15, 17, 21, 23-25 and 27-29 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kyung et al. (US 20170034456).
Re claim 1: Kyung teaches a sensor (fig. 1, 2b, 5, 6 and 7), comprising: a visible light sensor (130R, G, B) configured to sense light in a visible wavelength spectrum (paragraph 39); a near infra-red light sensor (130I) stacked on the visible light sensor (130R, G, B) (paragraph 34 and 39, infrared and visible sensor stacked on each other), the near infrared light sensor (130I) being configured to sense light in a near infra-red wavelength spectrum (paragraph 39-41, infrared pixels); and an optical filter (520) on the near infra-red light sensor (see fig. 7), the optical filter (520) configured to selectively transmit the light in the visible wavelength spectrum (400-650nm) and the light in the near infra-red wavelength spectrum (800 -900nm) (see fig. 7, paragraph 81).
Re claim 2: Kyung teaches the sensor, wherein the optical filter (520) is configured to selectively transmit light in a first wavelength spectrum associated with the visible wavelength spectrum (400-650nm) and light in a second wavelength spectrum associated with the near infra-red wavelength spectrum (800-900nm), and selectively block light in a third wavelength spectrum between the first wavelength spectrum and 
Re claim 3: Kyung teaches the sensor, wherein the first wavelength spectrum is within about 400 nm to about 700 nm (400-650nm), and the second wavelength spectrum is within about 750 nm to about 1000 nm (800-900nm) (see fig. 7, paragraph 81).
	Re claim 4: Kyung teaches the sensor, wherein a wavelength range of the second wavelength spectrum is less than or equal to about 120 nm (800-900nm) (see fig. 7, paragraph 81).
	Re claim 5: Kyung teaches the sensor, wherein the second wavelength spectrum is about 760 nm to about 860 nm, about 800 nm to about 900 nm, or about 890 nm to about 990 nm (800-900nm) (see fig. 7, paragraph 81).
	Re claim 6: Kyung teaches the sensor, wherein a transmission spectrum of the optical filter (520) has a near infra-red transmission peak in the second wavelength spectrum (800-900nm) (see fig. 7, paragraph 81), and a wavelength range of the near infra-red transmission peak at a 50% transmittance of the transmission spectrum of the optical filter is less than or equal to about 120 nm (800-900nm) (see fig. 7 graph of 520, paragraph 81 and 45).
	Re claim 7: Kyung teaches the sensor, wherein each wavelength range of the near infra-red transmission peak at 70 % and 30 % transmittances of the transmission spectrum of the optical filter is less than or equal to about 120 nm (800-900nm) (see fig. 7 graph of 520, paragraph 81 and 45).

	Re claim 10: Kyung teaches the sensor, wherein the third wavelength spectrum is within greater than about 700 nm and less than or equal to about 900 nm (wavelengths between 650 nm and 800 nm, see fig. 5, 6 and 7, paragraph 81).
Re claim 14: Kyung teaches the sensor, wherein the visible light sensor (130R, G, B) includes a blue sensor (130B) configured to sense light in a blue wavelength spectrum (paragraph 45), a green sensor (130G) configured to sense light in a green wavelength spectrum (paragraph 45), and a red sensor (130R) configured to sense light in a red wavelength spectrum (paragraph 45) (see fig. 2), and the blue sensor, the green sensor, and the red sensor are integrated in a semiconductor substrate (paragraph 50). 
Re claim 15: Kyung teaches the sensor, wherein the visible light sensor (130R, G, B) includes a blue sensor (130B) is a photodiode (paragraph 50, photodiode) configured to sense light in a blue wavelength spectrum (paragraph 45), a green sensor (130G) is a photodiode (paragraph 50) configured to sense light in a green wavelength spectrum (paragraph 45), a red sensor (130R) is a photodiode (paragraph 50) configured to sense light in a red wavelength spectrum (paragraph 45) (see fig. 2) and the sensors may be stacked (paragraph 34 and 39, infrared and visible sensor stacked on each other, 130, R, G, B, I), two sensors of the blue sensor, the green sensor and the red sensor are photodiodes integrated in a semiconductor substrate (paragraph 50), and a remaining one sensor of the blue sensor, the green sensor, and the red sensor is 
	Re claim 17: Kyung teaches the sensor of claim 1, further comprising: a color filter layer (230R, G, B, see fig. 2 and 7).
	Re claim 21: Kyung teaches an electronic device comprising the sensor of claim 1 (paragraph 31).
Re claim 23: Kyung teaches a sensor (fig. 1, 2b, 5, 6 and 7), comprising: a visible light sensor (130R, G, B) configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum (paragraph 39); a near infra-red light sensor (130I) on the visible light sensor (130R, G, B) (paragraph 34 and 39, infrared and visible sensor stacked on each other), the near infrared light sensor (130I) being configured to sense light in a second wavelength spectrum, the second wavelength spectrum a near infra-red wavelength spectrum (paragraph 39-41, infrared pixels); and an optical filter (520) on the near infra-red light sensor (see fig. 7), the optical filter (520) configured to selectively transmit the light in the first wavelength spectrum (400-650nm) and the light in the second wavelength spectrum (800 -900nm) (see fig. 7, paragraph 81).
Re claim 24: Kyung teaches the sensor, further comprising: a plurality of photoelectric diodes (paragraph 50) on a semiconductor substrate (paragraph 50), each photoelectric diode (130, paragraph 50) of the plurality of photoelectric diodes configured to absorb and convert a different wavelength spectrum into electric signals, 
Re claim 25: Kyung teaches the sensor, wherein the plurality of photoelectric diodes are stacked vertically on the semiconductor substrate, such that the plurality of photoelectric diodes overlap each other in a direction extending perpendicular to a top surface of the semiconductor substrate (paragraph 34, stacked structure on the substrate).
Re claim 27: Kyung teaches the sensor, further comprising: a photodiode integrated in a semiconductor substrate, the photodiode configured to convert a separate wavelength spectrum into electric signals (paragraph 50).
Re claim 28: Kyung teaches the sensor, further comprising: a color filter (230) configured to selectively transmit another wavelength spectrum of incident light to the photodiode, the another wavelength spectrum of incident light including at least the separate wavelength spectrum, such that the photodiode is configured to absorb the separate wavelength spectrum (see fig. 2, paragraph 34 and 50).
Re claim 29: Kyung teaches an electronic device comprising the sensor of claim 23 (paragraph 31).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11, 12, 16, 18-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. (US 20170034456) in view of Park et al. (US 20160380032).
Re claim 11: Kyung teaches the sensor, wherein the near infra-red light sensor is on the visible light sensor (paragraph 34 and 39, infrared and visible sensor stacked on each other, 130, R, G, B, I), but does not specifically teach the near infra-red light sensor includes a pair of electrodes facing each other, and a near infra-red absorption layer between the pair of electrodes, the near infra-red absorption layer configured to absorb light in the near infra-red wavelength spectrum. Park teaches a near infra-red light sensor (90) is on a visible light sensor (50, R, G, B), and the near infra-red light sensor (90) includes a pair of electrodes (93 and 91) facing each other, and a near infra-red absorption layer (92) between the pair of electrodes (93 and 91) (see fig. 3), the near infra-red absorption layer (92) configured to absorb light in the near infra-red wavelength spectrum (paragraph 135). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the near infrared light sensor include a pair of electrodes and an absorption layer similar to Park with the stacked infrared and visible sensor of Kyung in order to decrease the size of the device while improving luminance sensitivity providing for a more efficient higher quality image sensing device with a compact design.
Re claim 12: Kyung as modified by Park teaches the sensor, wherein the near infra-red absorption layer (Park, 92) includes an organic light-absorbing material configured to absorb light in the near infra-red wavelength spectrum (Park, paragraph 
Re claim 16: Kyung teaches a remaining one sensor of the blue sensor, the green sensor, and the red sensor is a photoelectric device on the semiconductor substrate (paragraph 50, all of the sensors which are photodiodes, which are photoelectric devices, are on/integrated with/in the substrate, the definition of on is in physical contact and supported by, being integrated in is in physical contact and supported by the substrate), but does not specifically teach wherein the photoelectric device includes a pair of electrodes facing each other, and a visible absorption layer between the pair of electrodes, the visible absorption layer being configured to absorb light in one wavelength spectrum of a blue wavelength spectrum, a green wavelength spectrum, and a red wavelength spectrum. Park teaches a sensor, wherein a photoelectric device (Park, 30G) on a substrate (110) includes a pair of electrodes (Park, 33 and 31) facing each other (Park, see fig. 5), and a visible absorption layer (Park, 32G) between the pair of electrodes (Park, 33 and 31, see fig. 5), the visible absorption layer (Park, 32G) being configured to absorb light in one wavelength spectrum of a blue wavelength spectrum, a green wavelength spectrum, and a red wavelength spectrum (Park, green spectrum, paragraph 120). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the one of the visible sensors include a pair of electrodes and an absorption layer similar to Park with the stacked infrared and visible sensor of Kyung in order to decrease the size 
Re claim 18: Kyung teaches a sensor (fig. 1, 2b, 5, 6 and 7), comprising: a visible light sensor (130R, G, B) configured to sense light in a first wavelength spectrum, the first wavelength spectrum within a visible wavelength spectrum (paragraph 39, visible pixels); a near infra-red light sensor (130I) a second wavelength spectrum, the second wavelength spectrum within a near infrared light sensor (130I) being configured to sense light in a near infra-red wavelength spectrum (paragraph 39-41, infrared pixels); and an optical filter (520) on the near infra-red light sensor (see fig. 7), the optical filter (520) configured to selectively transmit the light in the first wavelength spectrum (400-650nm) and the light in the second wavelength spectrum (800 -900nm) (see fig. 7, paragraph 81), but does not specifically teach the near infra-red light sensor includes a pair of electrodes facing each other, and a near infra-red absorption layer between the pair of electrodes and the near infrared absorption layer including an organic light absorbing material configured to absorb light in the near infra-red wavelength spectrum, wherein the second wavelength spectrum is narrower than an absorption wavelength spectrum of the organic light absorbing material. Park teaches a near infra-red light sensor (90) is on a visible light sensor (50, R, G, B), and the near infra-red light sensor (90) includes a pair of electrodes (93 and 91) facing each other, and a near infra-red absorption layer (92) between the pair of electrodes (93 and 91) (see fig. 3) and the near infrared absorption layer including an organic light absorbing material (paragraph 66, 67 and 68) configured to absorb light in the near infra-red wavelength spectrum (paragraph 135-137). It would have been obvious to one of ordinary skill in the art at the 
Re claim 19: Kyung as modified by Park teaches the sensor, wherein a transmission spectrum of the optical filter (Kyung, 520) has a visible light transmission peak (Kyung, 400-650nm) and a near infrared transmission peak in the second wavelength spectrum (Kyung, 800-900nm), each wavelength range of the near infra-red transmission peak at 30%, 50% and 70 % transmittances of the transmission spectrum of the optical filter is less than or equal to about 120 nm (Kyung, 800-900nm) (Kyung, see fig. 7 graph of 520, paragraph 81 and 45), and a wavelength range of a light-
Re claim 20: Kyung as modified by Park teaches the sensor, wherein the visible light sensor (Park, 50R, B, G) includes a blue sensor configured to sense light in a blue wavelength region (Park, 50B, Kyung, 130B), a green sensor configured to sense light in a green wavelength region (Park, 50G, Kyung, 130G), and a red sensor configured to sense light in a red wavelength region (Park, 50R, Kyung, 130R), and the near infra-red light sensor (Park, 90, Kyung, 130I) is on the blue sensor, the green sensor, and the red sensor (Park, see fig. 3, Kyung, paragraph 34, stack design).
Re claim 22: Kyung as modified by Park teaches an electronic device comprising the sensor of claim 18 (Kyung, paragraph 31, Park, paragraph 43).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyung et al. (US 20170034456) in view of Bai et al. (US 20150311242).
Re claim 26: Kyung teaches the sensor, wherein the plurality of photoelectric diodes are stacked vertically on the semiconductor substrate, such that the plurality of photoelectric diodes overlap each other in a direction extending perpendicular to a top surface of the semiconductor substrate (paragraph 34, stacked structure on the substrate), but does not specifically teach wherein the plurality of photoelectric diodes are arranged horizontally on the semiconductor substrate, such that the plurality of photoelectric diodes overlap each other in a direction extending parallel to a top surface of the semiconductor substrate. Bai teaches a plurality of photoelectric diodes (205-210) are arranged horizontally on a semiconductor substrate (202), such that the plurality of .

Allowable Subject Matter
Claims 8, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 8, the prior art of record individually or in combination fails to teach the sensor of claims 6, 3, 2 and 1 as claimed, more specifically in combination with wherein the near infra-red transmission peak satisfies Relationship Equations 1 and 2: [Relationship Equation 1] ƛ2-ƛ1 ≤ 50nm [Relationship Equation 2] ƛ4-ƛ3 < 50 nm wherein, in Relationship Equations 1 and 2, ƛ1 is a starting point wavelength in the near infra-red transmission peak, ƛ2 is a starting point wavelength at which transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, ƛ3 is an end-point wavelength at which the transmittance of the optical filter is greater than or equal to about 50 % in the near infra-red transmission peak, and ƛ4 is an end-point wavelength of the near infra-red transmission peak.
In regards to claim 13, the prior art of record individually or in combination fails to teach the sensor of claims 12, 11, 2 and 1 as claimed, more specifically in combination with wherein a full width at half maximum (FWHM) of a light-absorption spectrum of the organic light-absorbing material is greater than about 120 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878